DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 1, the status of all of the parent applications should be updated (including application number, filing date and patent number (if any)).  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 38 and 40 of U.S. Patent No. 10,343,331 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of an element (i.e., the elimination of the washing step in claim 1 of U.S. Patent 10,343,331 B2) and its function is obvious if the function of the element is not desired (see MPEP §2144.04(II)(A)).
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,500,786 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of an element (i.e., the elimination of supporting with a separate support media in claim 1 of U.S. Patent 10,500,786 B2) and its function is obvious if the function of the element is not desired (see MPEP §2144.04(II)(A)).
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-9 of U.S. Patent No. 10,647,054 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of an element (i.e., the elimination of a Lewis acid or oxidizable tin salt in claims 1 and 7 of U.S. Patent 10,647,054 B2) and its function is obvious if the function of the element is not desired (see MPEP §2144.04(II)(A)).
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,792,858 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of an element (i.e., the elimination of the washing step in claim 1 of U.S. Patent 10,792,858 B2) and its function is obvious if the function of the element is not desired (see MPEP §2144.04(II)(A)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murphy et al (U.S. Patent 4,972,006 A; col. 1, lines 8-10 and 39-42; col. 2, line 63 to col. 3, line 8; col. 3, lines 18-26), Gelbart (U.S. Patent Application Publication 2002/0056945 A1; .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742